OPINION
PER CURIAM.
Pro se petitioner Alfred Flowers is confined at FCI Fairton in New Jersey. On April 19, 2007, he filed a complaint, and, subsequently, furnished the District Court with copies of a summons and civil complaint for service upon each defendant in the action. After a few months of inactivity in the District Court, Flowers filed the instant petition for a writ of mandamus to compel the court to order the clerk to serve the summons and complaint to each defendant. However, on January 2, 2008, the District Court issued an order directing that service of process be initiated upon the defendants. On January 3, 2008, *186the Clerk issued copies of the summons and complaint to each defendant. Because Flowers has now received the relief he sought in filing his mandamus petition, we will deny his mandamus petition as moot.